Citation Nr: 1127418	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claims may be adjudicated on the merits.  In this regard, the Veteran noted in a December 2006 written statement that medical records from the West Palm Beach VA Medical Center (VAMC) contain a diagnosis of diabetes mellitus type II.  He further noted in a February 2007 written statement that he had a biopsy in January 2007 referable to the prostate cancer claim.  He again requested in May 2009 and May 2011 that his medical records from the West Palm Beach VAMC be included in his claims file.  He also indicated that he received treatment at the Gainesville VAMC and the Fort Pierce VA Outpatient Clinic.  The lone record included in the Veteran's claims file, however, was printed in March 2007 from the West Palm Beach VAMC.  

In light of the above, the Veteran's VA treatment records must be obtained and added to the claims file.    

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request all VA treatment records pertaining to the Veteran's diabetes mellitus type II and prostate cancer from the West Palm Beach VAMC, the Gainesville VAMC, and the Fort Pierce VA Outpatient Clinic.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to this effect should be included in the claims file and communicated to the Veteran.

2. After completion of the above development, the RO/AMC should readjudicate the claim of service connection for diabetes mellitus type II and prostate cancer in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate amount of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


